UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                      No. 08-4303
                                     _____________

                                 TIMOTHY HANSON,
                                         Appellant

                                            v.

  SUPERINTENDENT MARTIN L. DRAGOVICH; *TOM CORBETT, ATTORNEY
                   GENERAL OF PENNSYLVANIA
                  *(Pursuant to Rule 43(c), F. R. A. P.)
                           ______________

 APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN
                   DISTRICT OF PENNSYLVANIA
                  (D.C. Civ. Action No. 02-cv-00069)
                District Judge: Honorable Kim R. Gibson
                            ______________

                              Argued on October 20, 2010
                                  ______________

      Before: HARDIMAN, GREENAWAY, JR., and NYGAARD, Circuit Judges

                            (Opinion Filed: February 1, 2011)
                                   ______________

                            ORDER AMENDING OPINION
                                 ______________

       It is hereby ORDERED that the attached amended opinion is to be substituted for
the opinion filed on February 1, 2011. Because there is no substantive change to the
opinion, the time for rehearing has already expired and the mandate shall issue forthwith.

                                                 By the Court,

                                                 /s/Joseph A. Greenaway, Jr.
                                                 Circuit Judge
Dated: April 11, 2011